FILED
                                                                                                           COURT OF APPEALS
                                                                                                               DIVISION II
                                                                                                          2015 JUN 23 PI 8: 31



      IN THE COURT OF APPEALS OF THE STATE OF WASHI

                                                       DIVISION II

HARTSTENE             POINTE          MAINTENANCE                                      No. 45739 -3 -II
ASSOCIATION,


                                       Respondent,


          v.



 JOHN E. DIEHL,                                                                  UNPUBLISHED OPINION


                                       Appellant.


         MELNICK, J. —       John Diehl appeals the trial court' s orders in a declaratory judgment action.

He argues that because the trial court' s findings of fact do not support its conclusions of law, the

trial court erred when it granted Hartstene Pointe Maintenance Association' s ( HPMA) request for

declaratory judgment and ordered that HPMA' s governing instruments do not grant owner -

members a right      to   appeal   decisions   of the   HPMA Board         of   Directors ( Board). He also argues that


the trial court erred when it ordered that HPMA could exclude Diehl from closed executive


sessions when he acted in his capacity as an owner- member and threatened litigation against

HPMA. Finally, he argues that the trial court abused its discretion when it denied Diehl' s request

for   declaratory   judgment that HPMA'            s   hazard tree policy is invalid.        Because the trial court' s


conclusions of      law   are supported   by its   findings   of   fact,   we affirm.
45739 -341



                                                              FACTS


I.           SUBSTANTIVE FACTS


             John Diehl owns two lots within the community of Hartstene Pointe, located in Mason

County. HPMA is a nonprofit corporation and the homeowner' s association for Hartstene Pointe.

At all times relevant to this appeal, Diehl had dual roles as an owner -member and a Board member

of HPMA. 1

             The governing instruments of the HPMA are the Covenants, Conditions, and Restrictions

 CC &Rs)        and   the Rules and Regulations.              Article 2 of the Rules and Regulations is entitled


    Interpretation, Administration,         and   Enforcement           of these   Rules   and   Regulations." Clerk' s Papers


 CP)    at   7 ( findings   of   fact ( FF) 35). Article 2, §       4 provides that an owner adversely affected by a

Board decision may            appeal    to the Board for       a    hearing. 2 No other provisions in the governing

instruments grant an owner- member a broad right to appeal Board decisions.


             In September 2011, the Board adopted an interim hazard tree policy, applicable to common

areas    within    Hartstene Pointe.         Diehl     cast   the   lone    dissenting      vote.    The Board subsequently

adopted additional          hazard tree    policies,   with a   final policy        adopted on      December 15, 2012. This


policy provides that the HPMA manager shall generate a " Manager' s Notice of Proposed Action"

regarding tree removal from common areas and that notice, along with an arborist' s report, shall

be posted in the HPMA clubhouse and on the HPMA website for 15 days. CP at 8 ( FF 47).




1 The Board derives its authority from the governing instruments of the HPMA and is bound to
carry out duties        and manage      HPMA pursuant to the governing instruments. Ch. 64. 38 RCW; Ch.
24. 03 RCW.

2
     CC &R    article   9 is titled " Interpretation, Administration,              and   Enforcement    of   Covenants."   CP at
6 ( FF 30). Article 9, §          3 allows any owner to complain of an actual or threatened violation of the
CC &Rs to the Board and demand that HPMA prevent or abate the violation.




                                                                    2
45739 -3 - II



          The policy      provides " considerable      specificity"   regarding the manager' s directives and

duties, and the manager may consult with the Board with questions arising under the policy. CP

at   8 ( FF 51).   No manager " felt confused or inadequately guided" by the policy. CP at 8 ( FF 52).

The " non- imminent hazard" section of the policy allows owner- members to " submit [to the Board]

any written comments, objections, related information, or written alternative proposal" that the

owner chooses.       CP   at   8 ( FF 49).   Additionally, under this section of the policy, an owner- member

 may file a written notice of intent that the owner is retaining an independent, professionally

qualified arborist" to prepare a second opinion. CP at 8 ( FF 48).

          Diehl    sought   to   appeal   to the Board its decision to   adopt   the September 2011 policy.      As


an owner- member, he claimed a right to appeal under CC &R article 9 and Rules and Regulations


article 2. The Board president reviewed the governing instruments, discussed the issue with other

Board     members and       legal   counsel, and   believed that Diehl had   no right   to   appeal.   The president


drafted a summary of his meeting with legal counsel and forwarded it to all Board members except

Diehl. The president believed Diehl and the Board held adversarial positions.

           In October 2011, the Board met and asked Diehl to recuse himself from the portion of a


closed executive session meeting during which the Board planned to discuss Diehl' s request for

an appeal. Diehl did not recuse himself and the Board did not discuss the issue.

II.        PROCEDURAL HISTORY


           In November 2011, HPMA filed a declaratory judgment action in Mason County Superior

Court to determine whether the governing instruments vested a right to appeal the Board' s

adoption of the hazard tree policy or other management and policy decisions; whether HPMA may

convene in closed executive session to consider legal communications, consult with legal counsel,

and discuss likely or pending litigation threated by Diehl against HPMA; and whether Diehl is



                                                            3
45739 -3 - II



required    to   recuse       himself from        such    closed      executive   sessions.      Diehl filed numerous


counterclaims against HPMA, including that the hazard tree policy was invalid.

          Diehl filed a motion for summary judgment, which the trial court granted in part by

invalidating     the hazard tree policy            adopted      in September 2011.         The trial court denied the


remainder       of   Diehl'   s   motions     for summary judgment.             Diehl filed amended counterclaims


challenging the revised hazard tree policies, including the final policy adopted on December 15,

2012. The matter proceeded to trial.


          Following a five day bench trial, the trial court entered findings of fact and conclusions of

law. It   concluded      that     article   2, § 4 relates to the interpretation, administration, and enforcement


of the Rules and Regulations and no reasonable reading would permit an owner to appeal a policy

the Board validly        adopted.       The trial court concluded that the governing instruments as a whole

 do   not vest an owner ...         with any right to appeal to the Board the Board' s adoption of the interim

hazard tree policy or similar Board decisions. "3 CP at 11( conclusions of law (CL) 6).

          Additionally, the trial court concluded that during the times at issue, Diehl was acting in
                                                                                                                   4
his capacity as        an owner -member           and   was    likely   to initiate litigation   against   HPMA.       And,


pursuant    to former RCW 64. 38. 035( 2) ( 1995),                 HPMA had the authority to convene in closed

executive session to consult with legal counsel and discuss likely or pending litigation.




3 The trial court also concluded that no reasonable reading of CC &R article 9 would permit an
owner to appeal a policy validly adopted by the Board.

4 In 2013, the legislature amended RCW 64. 38. 035. RCW 64. 38. 035( 2) became ( 4) but remained
substantively        consistent.     LAWS OF 2013        ch.   108, § 1.
45739 -3 -II



        The trial court concluded that the hazard tree policy adopted on December 15, 2012 was

not invalid or defective in any manner relating to the delegation of duties to the manager and did

not grant unreasonable       discretion        or   overly broad     powers   to the   manager.   The trial court also


concluded that the posting requirement constitutes reasonable notice, and the hazard tree policy

was not    unreasonably     vague   or biased. Finally, the trial        court concluded    that the "[ n] on- imminent



hazard" section of the policy was broad enough to enable owner input and did not limit an owner

to any source of additional information. CP at 12 ( CL 15).

          The trial court granted HPMA' s request for declaratory judgment that its governing

instruments did not grant owner -members a right to appeal Board policy decisions and that the

Board is    and was authorized           to   convene   in   closed executive session     excluding Diehl.   The trial


court denied Diehl' s request for declaratory judgment that the hazard tree policy was invalid. Diehl

appeals.



                                                        ANALYSIS


I.        STANDARD OF REVIEW


          We review a trial court' s dismissal of a declaratory judgment action for abuse of discretion.

Wash. Fed' n of State Emps.         v.   State, 107 Wn.       App.   241, 244, 26 P. 3d 1003 ( 2001).   And ordinary

rules of appellate procedure apply to an appeal from a declaratory judgment. Lakewood Racquet

Club, Inc.     v.   Jensen, 156 Wn.      App.   215, 223, 232 P. 3d 1147 ( 2010) ( a      declaratory judgment is an

appealable      final judgment).     We review declaratory judgments the same way as any other civil

action. RCW 7. 24. 070.




                                                                5
45739 -3 - II




           Diehl affirmatively accepts the trial court' s findings of fact.5 He argues only that the trial

court' s legal conclusions and order are not supported by its findings of fact. Br. of Appellant at 3.

Generally, we treat unchallenged findings of the trial court as verities on appeal, and our review is

limited to determine         whether      the findings     support   the conclusions of           law. Jensen v. Lake Jane


Estates, 165 Wn.         App.    100, 110, 267 P. 3d 435 ( 2011);           SAC Downtown Ltd. P' ship v. Kahn, 123

Wn.2d 197, 202, 867 P. 2d 605 ( 1994).              Where, as here, the facts are undisputed and the only issues

are questions of      law, the       standard of review     is de   novo.       SAC Downtown Ltd. P 'ship, 123 Wn.2d

at 204.


            Diehl is a self -represented litigant ( SRL) who is held to the same standard as an attorney

and must comply with all procedural rules on appeal and failure to comply may preclude review.

In   re   Marriage of Olson, 69 Wn.            App. 621, 626, 850      P. 2d 527 ( 1993).         An appellant must provide


 argument in support of the issues presented for review, together with citations to legal authority

and references      to   relevant parts of the record."       RAP 10. 3(        a)(   6).   Arguments that are not supported


by any reference to the record or by any citation of authority need not be considered. Cowiche
Canyon       Conservancy        v.   Bosley,   118 Wn.2d 801, 809, 828 P. 2d 549 ( 1992).               We are not required


to   search   the   record   to locate the      portions relevant      to   a   litigant' s    arguments.   Mills v. Park, 67


Wn. 2d 717, 721, 409 P. 2d 646 ( 1966).              And, the party seeking review is responsible for perfecting




5 Diehl attempts to argue matters outside the findings, but he did not produce any portion of the
Verbatim Report   of Proceedings ( VRP) on appeal. The appellant bears the burden of complying

with the Rules of Appellate Procedure ( RAP) and perfecting the record on appeal so the reviewing
court     has before it   all   the   facts necessary to decide the issues.                 In re Marriage of Haugh, 58 Wn.
App.      1, 6, 790 P. 2d 1266 ( 1990).         We may decline to reach the merits of an issue if this burden is
not met. See State v. Wheaton, 121 Wn.2d 347, 365, 850 P. 2d 507 ( 1993).
       Diehl also cites to several trial exhibits; however, from the record it is impossible, to
determine if the trial          court admitted     these   exhibits.    Without the VRP or any other affirmative
proof of admission, we decline to consider these documents.


                                                                6
45739 -3 -II



the record, including designating the necessary clerk' s papers. RAP 9. 6; Dash Point Vill. Assocs.

v.    Exxon    Corp., 86 Wn. App. 596, 612, 937 P. 2d 1148 ( 1997).

II.       OWNER- MEMBER RIGHT TO APPEAL VALIDLY ADOPTED POLICIES


          Diehl       argues      that the   plain   language       of   Rules      and   Regulations      article   2, § 4 gives owner-


members a right to appeal the Board' s adoption of the hazard tree policy to the Board.6 He seems

to    argue   his   right   to   appeal exists     because the hazard tree policy               violates   the CC & Rs. We disagree.



          The governing documents of a homeowners' association are interpreted in accordance with

accepted rules of contract               interpretation. Roats            v.   Blakely      Island Maint. Comm' n, Inc., 169 Wn.


App.     263, 273 -74, 279 P. 3d 943 ( 2012); Wilkinson v. Chiwawa Communities Ass' n, 180 Wn.2d


241, 249, 327 P. 3d 614 ( 2014).                    The primary objective in contract interpretation is to determine

the drafter' s       intent. Wilkinson, 180 Wn.2d                  at   250.    Generally, the drafter' s intent is a question of

fact, "` [ b] ut     where reasonable minds could reach but one conclusion, questions of fact may be

determined          as a matter of      law. "'     Wilkinson, 180 Wn.2d at 250 ( quoting Ross v. Bennett; 148 Wn.

App.     40, 49 -50, 203 P. 3d 383 ( 2009)).                 In   determining         the   drafter' s intent,   we give   language ' its


ordinary and common use' and will not construe a term in such a way ` so as to defeat the plain

and obvious          meaning. "'        Wilkinson, 180 Wn.2d at 250 ( quoting Mains Farm Homeowners Ass' n

v. Worthington, 121 Wn.2d 810, 816, 854 P. 2d 1072 ( 1993).

           Rules      and    Regulations         article   2, §   4 allows owner -members to appeal to the Board if they

                                                 Board decision. CP                 7 ( FF 36) (                           The trial court
are "   adversely       affected"      by    a                                 at                  emphasis added).




found that there is nothing in the governing instruments that give owner -members a broad right to

appeal        all   decisions     of   the Board.          Here, the trial court did not find that Diehl was adversely

affected by the adoption of the hazard tree policy but did conclude as a matter of law that this


6 Diehl makes no argument regarding an appeal under CC &R article 9 in his appellate brief.

                                                                          7
45739 -3 - II



section "      do[ es] not vest an owner member with any right to appeal to the Board the Board' s

adoption of      the interim     hazard tree policy           or similar       Board decisions."    CP   at   11 ( CL 6).   Under


the    plain   language   of article   2, §   4, the trial court' s conclusion of law is supported by the undisputed

findings of fact and Diehl has no right to appeal to the Board. We hold that the trial court did not


err by granting HPMA' s declaratory judgment that " HPMA' s governing instruments do not grant

owner- members a right           to appeal decisions          of       the HPMA Board."       CP at 14 ( Order 2).


III.       EXCLUSION OF DIEHL FROM CLOSED EXECUTIVE SESSION


           Diehl argues the trial court erred by ruling that HPMA may exclude Diehl from its closed

executive sessions. We disagree.


           Diehl    assigns error      to the trial     court' s order "         granting HPMA' s request for declaratory

judgment that its Board has the right to exclude a Board member when it meets in closed sessions


to discuss likely or pending litigation, when its majority believes that the member may be an

adversary in litigation." Br.           of    Appellant      at   1.    Diehl additionally assigns error to the trial court' s

denial     of   his "   request for declaratory judgment that he as a Board member was entitled to

disclosure of communications from the corporate attorney."                             Br. of Appellant at 1.


           However, the trial court did not enter a general order that HPMA has the right to exclude

a    Board     member     from   closed executive sessions.                  Rather, it ordered that " in this particular case,


the HPMA Board            had   and   has the   right   to   exclude         Diehl from   such closed executive session."     CP


at    14 ( Order 3).     The trial court correctly ruled that because Diehl was acting in his capacity as an

owner- member and not a               Board     member,'          and because he was likely to bring litigation against



7 We accept as a verity on appeal the trial court' s unchallenged findings that Diehl acted in his
capacity as an owner -member and not a Board member and that he was likely bring litigation
against HPMA. Jensen, 165 Wn. App. at 110. We do not consider Diehl' s argument that he acted
in his capacity as a minority board member.



                                                                         8
45739 -3 -II




HPMA, the Board could exclude him from a closed executive session while they consulted with

legal counsel regarding the subject of the potential litigation.

          To the extent that Diehl is arguing that HPMA was not authorized to meet in closed

executive session,       his   argument   fails. Former RCW 64. 38. 035( 2) ( 1995)           provides   that "[ u] pon the



affirmative vote in open meeting to assemble in closed session, the board of directors may convene

in   closed executive session        to ...         consult with legal counsel or consider communications with


legal   counsel; and      discuss   likely     or    pending litigation. ... "   8 The Board could meet in a closed

executive session to consult with legal counsel regarding Diehl' s likely litigation pursuant to

former RCW 64. 38. 035( 2).


          Diehl cites to no authority that the Board may not exclude an owner -member in an

adversarial position to the Board from such closed executive session in which likely litigation

involving       that   owner- member    is discussed. An appellant must provide " argument in support of


the issues presented for review, together with citations to legal authority and references to relevant

parts of   the    record."     RAP 10. 3(     a)(   6).   Arguments that are not supported by any reference to the

record or by any citation of authority need not be considered. Cowiche Canyon Conservancy, 118

Wn.2d at 809.


          Diehl also seems to argue that the trial court erred when it ordered that HPMA did not

discriminate against Diehl when it failed to disclose to Diehl the advice of legal counsel and legal


communications.           Because the trial court found that Diehl was acting as an adversarial and in his




8
    The trial   court entered a    finding    of fact     that former   RCW 64. 38. 035( 2) ( 1995) provides that " upon
the affirmative vote in opening meeting to assemble in closed session, the board of directors may
convene in closed executive session to consider personnel matters, consult with legal counsel, or
consider communications with legal counsel and discuss likely or pending litigation, matters
involving possible violations of the governing documents of the association, and matters involving
the   possible    liability    of an owner     to the     association."   CP at 7 ( FF 39).



                                                                  9
45739 -3 - II




capacity as owner -member during the times at issue, he was not a Board member entitled to such

information. This argument is without merit.


III.     HAZARD TREE POLICY


         Diehl argues that the trial court' s conclusion of law that the hazard tree policy is valid is

not supported      by   its findings    of   fact.   Specifically, he argues that the policy is invalid-because it

does not provide sufficient notice to owner- members prior to manager action, it sets . vague


standards for labeling trees as imminent hazards, it improperly grants authority to the manager, it

does not contain an adequate appeal process, and it is inconsistent with the CC &Rs. We hold that

because the policy both provides sufficient notice and for an adequate appeal process, the trial

court did not abuse its discretion when it denied Diehl' s request for declaratory judgment that

HPMA' s hazard tree policy is invalid.                We decline to consider Diehl' s remaining arguments for

the reasons we previously articulated. 9
          A.       The Policy Provides Sufficient Notice

          Diehl first argues that the trial court' s conclusion that the hazard tree policy provides

sufficient notice to owner- members of proposed tree removals is not supported by its findings of

fact.10 He argues that because the policy shifts the burden of notice of removal of non -imminent

hazard trees to owner- members, it does not provide sufficient notice prior to action. Additionally,




9 While Diehl now attempts to argue matters outside the findings, our review is limited to only
whether those facts pertaining to the hazard tree policy support the trial court' s conclusions of law
and orders. See SAC Downtown Ltd. P' ship, 123 Wn.2d at 202.

10
     The trial   court concluded       the hazard tree policy "    is   not   unreasonably   vague or   biased, [ and it]
provides sufficient notice."           CP at 12 ( CL 17).




                                                              10
45739 -3 - II




he argues that the notice requirement contained in the policy is inconsistent with the Rules and

Regulations. 11 We hold that the trial court' s conclusion of law is supported by its findings of fact.

              The policy does         not        shift   the burden     of    notice to      owner- members.          The trial court


specifically found that the policy provides that the " HPMA Manager shall, after reviewing the

arborist' s       report,     generate     a `   Manager'    s   Notice      of   Proposed Action '      which, "      along with the

arborist' s report, shall be posted in the HPMA Clubhouse and on the HPMA website for 15 days."

CP      at    8 ( FF 47).     This policy places an affirmative duty on HPMA to provide notice to owner-

members. Thus, Diehl' s argument fails.

              Diehl next argues that this notice is inconsistent with the definition of notice contained in


the Rules and Regulations definition section, requiring notice by first -class mail or personal service

to every        owner- member.         HPMA contends that the trial court rejected Diehl' s claim below. But


the trial court entered no findings regarding the definition of notice contained in the Rules and

Regulations and its applicability to the hazard tree policy. Because we generally do not consider

issues raised for the first time on appeal, and because the appellate record does not demonstrate

Diehl         argued   this   issue to the trial         court; we   decline to      reach   the   merits of   this   argument.   RAP


2. 5(   a).     Diehl bears the burden of perfecting the record on appeal so we can decide the issues

presented.          Dash Point Vill. Assocs.,              86 Wn. App. at 612.




11 In support of his argument, Diehl contends that HPMA must comply with due process
requirements. He cites to numerous cases regarding due process notice required by government
and quasi -government agencies. HPMA is a nonprofit corporation and homeowners' association,
and     therefore      not    bound   by   constitutional        due   process requirements.          Ch. 24. 03 RCW; Ch. 64. 38

RCW. Diehl cites no authority to the contrary.



                                                                        11
45739 -3 - II



         B.          Imminent Hazard Trees


         Diehl next argues that the hazard tree policy sets vague standards for labeling trees as

imminent hazards.            However, Diehl admits that the trial court did not specifically address this

issue. The trial court entered no findings of fact, conclusions of law, or orders regarding the policy

of   labeling   of   trees   as   imminent hazards.      Again, because we generally do not consider issues

raised for the first time on appeal, and because the appellate record does not demonstrate Diehl


argued   this issue to the trial      court, we   decline to   reach   the   merits of   this   argument.     RAP 2. 5( a).


Diehl bears the burden of perfecting the record on appeal so we can decide the issues presented. 12

Dash Point Vill. Assocs., 86 Wn. App. at 612.

         Diehl additionally argues that even if the standards for labeling trees as imminent hazards

are adequate, the hazard tree policy fails to ensure that the manager acts in compliance with

applicable law, including the Mason County Resource Ordinance. But the hazard policy provides

that the   manager must           comply   with applicable    law in   discharging    duties    under    the policy.   The


community       of   Hartstene Pointe is in Mason           County. Therefore, the Mason County Resource

Ordinance is applicable law with which the manager must comply and, pursuant to the policy, the

manager may take only action that also complies with the Mason County Resource Ordinance.

Diehl' s argument fails.




12 Diehl did raise this issue in his trial brief but because we do not have the verbatim report of
proceedings, we cannot             determine   what action,    if any, the trial   court    took.   CP   at   69.   We also
cannot     determine if Diehl actually         argued   this issue to the trial    court.   We are bound by the trial
court' s findings of fact. Jensen, 165 Wn. App. at 110.



                                                             12
45739 -3 -II



          C.           Grant of Authority to Manager

          Diehl    argues       that the trial   court' s conclusion         that the hazard tree policy " does not grant


unreasonable       discretion,         and   does   not    grant overly broad            powers    to the HPMA         manager"    to


                                                                                    13
discharge its duties           is   not supported   by    the   findings of fact.        CP   at   12 ( CL 16).     We disagree.


          RCW 64. 38. 020( 3)           provides    that   an association     may "[ h] ire and discharge or contract with


managing       agents and other employees, agents, and                    independent     contractors."         The trial court found


that the policy        has "    considerable specificity" regarding the manager' s directives and duties, and

that the manager may consult with the Board with respect to duties arising under the hazard tree

policy.    CP     at   8 ( FF 51).        Diehl does       not    challenge   this   finding       of   fact.    Because HPMA is


authorized to hire a manager to discharge its duties and to provide specific directives and duties to

that manager, the policy does not grant unreasonable discretion and overly broad powers to the

manager. We hold that the trial court' s conclusion is supported by its findings of fact.

          D.           Owner- Member Appeal of Manager' s Decisions


          Diehl argues that the trial court' s conclusion of law that the hazard tree policy does not

limit an owner to any source of additional information regarding trees proposed for removal is not

supported by its findings of fact because the policy contains arbitrary time limitations to obtain an

expert opinion, which imposes an unreasonable restriction on owner- member challenges to tree


removal.       The trial court found that under the " non- imminent hazard" section of the hazard tree


policy, "` any     owner may submit any written comments, objections, related information, or written




13 Diehl entitled a subsection of his opening brief "The Policy grants powers to HPMA' s manager
inconsistent      with    HPMA' s Rules          and   the county' s Resource Ordinance."                  Br. of Appellant at 33.
However, he provides no argument in support of his assertion that the manager' s powers are
inconsistent with the Mason County Resource Ordinance. Passing treatment of an issue or lack of
reasoned argument is insufficient to merit judicial consideration. Holland v. City of Tacoma, 90
Wn. App. 533, 538, 954 P. 2d 290 ( 1998). We decline to reach the merits of this issue.



                                                                     13
45739 -3 - II



alternative proposal'         the   owner wishes."          CP    at   8 ( FF 49).   Diehl does not assign error to this


finding, and our review is limited to determining whether the findings support the conclusions of

law. See SAC Downtown Ltd. P 'ship, 123 Wn.2d at 202.

             The trial court then concluded that this section " does not limit an owner to any source of

additional        information,     and   is broad   enough   to   enable   any   owner   input."   CP   at   12 ( CL 15).   This


conclusion is clearly supported by the finding because an owner may submit any additional

information the owner wishes, and the owner is therefore not unreasonably limited. Furthermore,

Diehl fails to provide any citation to the record or to authority to support his argument. Arguments

that are not supported by any reference to the record or by any citation of authority need not be

considered.         Cowiche Canyon Conservancy, 118 Wn.2d at 809. Diehl' s argument fails.

             E.       Right to Have Benefit of the Common Areas


             Finally, Diehl argues that the hazard tree policy is invalid because it allows HPMA more

discretion than owner- members to remove trees from common areas, contrary to the right of all

owner- members to use, enjoy, and have benefit of the common areas established by CC &R article

2, § 1(     e).   However, Diehl         concedes that "[   t]he trial court did not directly address" this question.

Br.    of   Appellant   at   38.    The trial court entered no findings of fact regarding CC &R article. 2, §

1(   e).   Again, because we generally do not consider issues raised for the first time on appeal, and

because the appellate record does not demonstrate Diehl argued this issue to the trial court, we

decline to reach the merits of this argument. RAP 2. 5( a).

             Because the trial court' s findings of fact support its conclusions of law that the hazard tree


policy provides sufficient notice to owner- members of proposed tree removals, does not grant

unreasonable discretion and overly broad powers to the manager, does not limit an owner to any




                                                                   14
45739 -3 -II



source of additional information, and is broad enough to enable any owner input, it did not abuse

its discretion when it denied Diehl' s request for declaratory judgment that the policy is invalid.

        We affirm.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2. 06. 040,

it is so ordered.




We concur:




                                                  15